Title: To George Washington from Valentine Crawford, 8 June 1774
From: Crawford, Valentine
To: Washington, George



Dear Sir,
[Jacobs Creek, Pa.], June 8th 1774

Sence I wrote you this Moment we Recved an acount of Severell parteys of Indens Coming in to the Ihapoentences and yesterday Kild and sculped one Man in Sight of the Fort on the Mongala of one of the vanmates and there wase two Men Sworen that they yesterday saw 30 Indens and these two men Mett with about 30 Men of the Scouts about five Miles from the place where the Indens wase Seen and Emedently per sued them But we have Not heard farther of them But the party that Murderd the famaley as I wrote you in my other Letter wase ferlowd by one pigman a young Man that Conneley a pointed

a Lutenant with a party of a Bout 30 Men overtuck them and Releved Som presaners and Re tuck Sexteen horses and Mears [mares] and a good dale of plunder they had tuck from people houses but Kild Now Indens there has been Severell parteys of Indens Seen within these two or three Days and all Seem to be Making toward the Larrell hill or Mountain so that the people are afraid to travell the Road by geses Butt goes a Nigh way by Enden Creek or Rides in the Night[.] so My Brothers and selfe has Concluded to tak all your men and Sarvents in to pay as Militia and Keep our ground tell we Can get Relefe from be Low your Letter which I have shon to Severell people has been of Infinete Sarvice to us as it incurags Meney people to stand there ground in hopes of Relefe from what you wrote Butt there is one unhapy Surcomstance our Contra is verey Scarce of Emonition and arms and I have therefore tuck the Liberty to wright to you to get Me 2 quarters of a Hundred Caskes of powder and Send it as far as Bullskin to My Mothers or Colo. Samuell Washington or att Keyses Ferrey where I can get up here by pack horses I wont Now Lead as we have a plenty of Lead up here So I beg of you to Esist with your Intrest as you are a better Judge of our destrass than all Most aney other Jentleman as you from your Letters to Me and My Brother Seem to be as weall acquanted with our destrass as if you where here in person your Selfe So I beg of you to write Me verey fully in your Next and I am dear Sir your Most Sencer frend and Most Hble Servent

Vale: Crawford

